                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               . WESTERN DIVISION
                                . NO. 5:19-CR-00307-D

  UNITED STATES OF AMERICA

                 v.

  REGINA RUGKIT


                                ORDER OF FORFEITURE

        WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

  defendant on January 28, 2020, and the defendant's guilty plea to an offense in
                                 .                 .
 violation of21 U.S.C. § 841(a)(l), the Court finds that the following property is hereby

· forfeitable pursuant to 21 U.S.C. § 853, to wit:

         (a)      $2,500.00, an amount representing proceeds the defendant obtained

                  directly or indirectly as a result of the said offenses and for which the ·

                 United States may forfeit substitute assets;

        It is hereby ORDERED, ADJUDGED and DECREED:

         1.      That pursuant to 21 U.S.C. § 853(a), the defendant shall forfeit

  $2,500.00 to the United States as property constituting or derived from proceeds

  obtained, directly or indirectly, as a result of the said offenses.

         2.      That· pursuant to Rule 32.2(e) of the Federal Rules of Criminal

  Procedure, the United States may move to amend this Order at any time to substitute.

  specific property to satisfy this Order of Forfeiture in whole or in part.



                                               l



              Case 5:19-cr-00307-D Document 51 Filed 10/06/20 Page 1 of 2
       3.·     That any and all forfeited funds shall be deposited· by the. U.S.

Department of Justice or the U.S. Department of the Treasury; as soon as located or

recovered, into the U.S. Department of Justice's Assets Forfeiture Fund or the U.S.

Department of the Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C.

§ 524(c) and 21 U.S.C. § 881(e).

       4.      That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

. final as to the defendant upon entry.

        SO ORDERED; this~ day of          Q ctob.J,      , 2020.




                                          United States District Judge




                                            2



            Case 5:19-cr-00307-D Document 51 Filed 10/06/20 Page 2 of 2
